Campbell, C. J.,
delivered the opinion of the court.
Whatever was thought or intended by Stoner, the maker, as to the character of the assignment, it is to be judged of by its terms, and it is only a partial assignment, operating on the specific things enumerated in it, and therefore the contest about things left out was aside from the real ground of controversy.
The only real question in the case is as to the note for $500 to Ford, mentioned in the assignment as a preferred debt to be paid, but which was paid before the delivery of the assignment, and was handed to the assignee with the assignment, accompanied by an express declaration that it had been paid and extinguished, and was not to be regarded by him as among the debts to be paid. The instrument is good on its face. The facts about the Ford note appear aliunde, and, as shown, do not annul the assignment. The facts accepted as true, as they were, exclude all idea of harm to creditors from the mere failure to redraw the paper after payment of the Ford note or to draw lines across the part relating to it in the assignment.

Affirmed.